In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 16-526V
                                          (not to be published)

*************************
FREDERICK MORRISON,     *
                        *
                        *                                        Special Master Corcoran
          Petitioner,   *
                        *                                        Filed: November 28, 2017
          v.            *
                        *                                        Attorney’s Fees and Costs.
                        *
SECRETARY OF HEALTH AND *
HUMAN SERVICES,         *
                        *
          Respondent.   *
                        *
*************************

Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for Petitioner.

Jennifer L. Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

       On April 28, 2016, Frederick Morrison filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (the “Vaccine Program”).2 Mr. Morrison alleged
that he suffered from Guillain-Barré syndrome as a result of his October 30, 2014 influenza
vaccine. Pet. at 1 (ECF No. 1). The parties agreed that the issues before them could be settled, and
entered a stipulation for damages on August 4, 2017, which I adopted by decision that same day.


1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act.
        Petitioner has now filed a motion requesting final attorney’s fees and costs, dated
November 3, 2017. See Motion for Attorney’s Fees, dated Nov. 1, 2017 (ECF No. 31) (“Fees
App.”). Petitioner requests reimbursement of attorney’s fees and costs in the total amount of
$20,259.82 (representing $18,492.00 in attorney’s fees, plus $1,767.82 in costs). Id. at 1. In
accordance with General Order No. 9, Petitioner indicated that he has not incurred any costs related
to the matter. Id. at 2. Respondent filed a document reacting to the fees request on November 16,
2017, stating that he is satisfied that the statutory requirements for an award of attorney’s fees and
costs are met in this case, but deferring to my discretion the determination of the amount to be
awarded. ECF No. 32 at 2-3.

        Here, Petitioner requests $400 and $420 per hour for his attorney, Mr. Jeffrey Pop for work
performed in 2015 and 2016-2017, respectively. Fees App. at 1. Petitioner also requests rates of
$250 per hour for a junior attorney, Kristina Grigorian, and $125 for law clerks who performed
work on the case. Id. These requested rates are within the appropriate hourly rate ranges established
for attorneys with comparable experience and will therefore be awarded. See McCulloch v. Sec’y
of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).
The hourly rates sought for present counsel are also consistent with my prior determinations
regarding Mr. Pop’s rates (along with his associates and employees), for an attorney practicing in
an in-forum equivalent locale (Los Angeles, California). See Pentcholov v. Sec’y of Health &
Human Servs., No. 14-414V, 2016 WL 3197389 (Fed. Cl. Spec. Mstr. Apr. 29, 2016).

        The hours expended on this matter also appear to be reasonable, and Respondent did not
identify any entries as objectionable. The requested litigation costs to obtain medical records and
pay the filing are reasonable, and will be awarded.

        I hereby GRANT Petitioner’s motion for attorney’s fees and costs. Accordingly, an award
of $20,259.82 should be made in the form of a check payable jointly to Petitioner and Petitioner’s
counsel, Jeffrey Pop, Esq. Payment of this amount represents all attorney’s fees and costs available
under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in accordance with the terms
of this decision.3

         IT IS SO ORDERED.
                                                                      /s/ Brian H. Corcoran
                                                                         Brian H. Corcoran
                                                                         Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           2